Citation Nr: 1134662	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a sleep disorder, including sleepwalking and insomnia.

2.  Entitlement to service connection for a sleep disorder, including sleepwalking and insomnia.  

3.  Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandson


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 16, 1952 to May 15, 1952.

This appeal to the Board of Veterans' Appeals (Board) is from July 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board remanded the claims in May 2008 so the Veteran could have a videoconference hearing before the Board, which he had later that year in October 2008.  The presiding judge subsequently issued a decision in December 2008 denying the claims, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).

In a September 2009 Order, granting a Joint Motion, the Court vacated the Board's December 2008 decision and remanded the claims to the Board for compliance with directives specified in the Joint Motion.

In September 2010, the Board also vacated its December 2008 decision, and also remanded the claims to schedule another hearing before the Board (and, specifically, a Travel Board hearing) because the judge that had presided over the prior videoconference hearing in October 2008 since had retired.  The Veteran had this additional Board hearing in June 2011 before the undersigned judge.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


In this decision, the Board is reopening the claim for service connection for a sleep disorder because there is new and material evidence.  Since, however, this claim requires further development before being readjudicated on its underlying merits, the Board is then remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Board also is remanding the claim for bilateral hearing loss.


FINDINGS OF FACT

1.  In April 1984, the RO initially considered and denied the Veteran's claim for service connection for a sleep disorder because there were no records concerning his relatively short period of service, so no objective indication of this claimed disorder while in service, and insufficient confirmation that he had had or had received treatment for this disorder since service, especially on a continuous basis.

2.  The report of the contemporaneous March 1984 VA compensation examination that he had undergone in connection with that initial claim had listed a summary diagnosis of sleep walking, by history, based on his indication that he had experienced this condition all of his life (so even before his military service), though the report also indicates he had been discharged from the military on account of this sleep walking disorder after only having served for 4 months.  That VA compensation examiner had determined the Veteran had sleep disturbance at night, but his history and that examination did not suggest a major problem with somnolence in the daytime.

3.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence considered in that prior decision and relates to an unestablished fact needed to substantiate this claim because it tends to show the Veteran may have somnolence also during the day time, so not just at night, and therefore chronic sleepwalking or other sleep impairment.


CONCLUSIONS OF LAW

1.  The RO's April 1984 rating decision denying service connection for a sleep disorder, including sleepwalking and insomnia, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But new and material evidence has been received since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Here, though, since the Board is reopening the claim for a sleep disorder on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Cons. Memo., para. 2, 3 (June 14, 2006).  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional development of both claims, for a sleep disorder and bilateral hearing loss, is completed on remand.  So a determination concerning that is being temporarily deferred.


II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Sleep Disorder

The RO originally considered and denied this claim in an April 1984 decision.  The RO denied the claim in that initial decision because there were no records concerning his relatively short period of service, so no objective indication of this claimed disorder while in service, and insufficient confirmation that he had had or had received treatment for this disorder since service, especially on a continuous basis.  The report of the contemporaneous March 1984 VA compensation examination that he had undergone in connection with that initial claim had listed a summary diagnosis of sleep walking, by history, based on his indication that he had experienced this condition all of his life (so even before his military service), though the report also indicates he had been discharged from the military on account of this sleep walking disorder after only having served for 4 months.  That VA compensation examiner had determined the Veteran had sleep disturbance at night, but his history and that examination did not suggest a major problem with somnolence in the daytime.

That same month, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  In response, he filed a timely notice of disagreement in May 1984 and the RO sent him the requisite Statement of the Case (SOC) in June 1984.  He also submitted service personnel records (SPRs), so the RO readjudicated his claim and also issued a supplemental SOC (SSOC) in August 1984.  However, he did not file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal to the Board, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed a petition to reopen this claim in February 2004.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

The June 2004 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was no new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."


On a VA Form 21-4138, Statement in Support of Claim, the Veteran alleged that he initially was diagnosed with severe sleeping problems during his military service.  He indicated that his sleeping condition affected his performance in the Army so much that he was discharged after just four months, and that he has continued to experience the same or similar sleep impairment during the many years since.

As the RO previously determined, the Veteran's service treatment records (STRs) are unavailable and there is no evidence of continuity of treatment since service.  But continuous symptoms, not necessarily continuous treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Veteran's service personnel records (SPRs) only consist of sick/morning reports from the Fort Eustis, Co F 1st Bat 1st Platoon, which include Admission and Disposition sheets dated March 24, 1952 and April 19, 1952, on which his name and service number appear.  These records do not specify the reason for his hospitalization or the nature of his illness.  No other records concerning his service are available for consideration, including service treatment records (STRs), and are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.


Since the April 1984 decision initially considering and denying this claim, the Veteran has submitted additional evidence in support of this claim.  In particular, VA treatment records dated from May 2003 to July 2004 show that, in November 2003, he underwent a psychiatric evaluation.  He indicated during that evaluation that, due to prescribed medication, he was sleeping much better and was less irritable.  At the conclusion of that evaluation, the pertinent diagnosis was anxiety disorder, not otherwise specified, but it additionally was indicated he had sleep-pattern disturbances.  And he since has continued to complain of sleep problems and receive treatment for this disorder in the form of various sleeping aids.

Also of record are private treatment records from various physicians.  In January 1995 private treatment records, Dr. C.M.J. stated that he had recently evaluated the Veteran for numerous problems, including an inability to sleep and extreme anxiety with depression.  Dr. C.M.J. indicated that, according to the Veteran, he was in good health up until his involvement in two separate accidents resulting in other medical issues.  According to the Veteran, because of the significant amount of stress and anxiety related to chronic pain and a deteriorating condition as a result of these accidents, he had not been sleeping well at night.  He indicated that he had extreme difficulty initiating sleep and that he would wake up frequently during the night, resulting in extreme fatigue.  Another private treatment record from Dr. J.I., also dated in January 1995, list a diagnosis of "chronic insomnia" but does not include a date of onset.  

In an April 1998 private medical statement, Dr. M.P. indicated he then recently had evaluated the Veteran for sleep difficulties.  Dr. M.P. also indicated the Veteran's sleep problems had started many years earlier and had worsened over the past few months.  According to Dr. M.P., the Veteran had a past medical history of an anxiety disorder and multiple surgeries.  Dr. M.P. confirmed the Veteran had difficulty falling asleep, as well as maintaining sleep.  Dr. M.P. further noted that the Veteran's sleep was usually fragmented.  

In March 2005 the Veteran again stated that, during service, he was hospitalized for his sleeping problems at the Fort Eustis Army Hospital and that he was treated by a Dr. A.J.K.  According to the Veteran, Dr. A.J.K. had stated that he had treated the Veteran for insomnia and that it was his recommendation that the Veteran receive an honorable discharge from the military because of the insomnia disorder.  The Veteran noted that it was Dr. A.J.K.'s opinion that it would be dangerous to place the Veteran in a combat zone where he could endanger his company troops or himself due to his insomnia.  Thereafter, an August 2005 statement from Dr. R.G.C. noted his treatment of the Veteran for many years and diagnosis of insomnia with narcolepsy.  

During his January 2006 RO hearing, October 2008 videoconference hearing before the Board, and June 2011 Travel Board hearing, the Veteran consistently testified that, after his first month of service, he started experiencing insomnia.  According to him, because he was not sleeping at night, he would fall asleep during the day, including at classes or out in the field.  He reiterated that he eventually sought treatment at the Fort Eustis Army Hospital, and that he initially was treated there by a physician and then referred to Dr. A.J.K.  According to the Veteran, he was hospitalized for approximately a month and a half.  He testified that Dr. A.J.K. then recommended that he be discharged from the military and that, after his separation from service, he continued to experience the sleeping problems, including insomnia, he had experienced in service.

So unlike when the RO initially considered and denied this claim in April 1984, there is now at least some indication the Veteran has suffered from a long-standing sleep disorder, sleepwalking and/or insomnia, indeed, on a rather continuous basis since at least that April 1984 decision.  And, as explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  See Justus, 3 Vet. App. at 513.  

This additional evidence raises a reasonable possibility of substantiating his claim that his sleep disorder was caused by his military service or, even if pre-existing his service, was aggravated by his service, meaning made chronically worse beyond its natural progression since he previously indicated during his March 1984 VA examination that he had been a sleepwalker "all his life".  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Moreover, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does at least trigger the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.

But having said that, this finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further development and consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.


ORDER

New and material evidence having been received, the claim for service connection for a sleep disorder is reopened.  To this extent only, the appeal is granted.



REMAND

Before addressing the underlying merits of the claim for service connection for a sleep disorder, and the claim for bilateral hearing loss as well, the claims need to be further developed - including especially to comply with the Court's September 2009 Order granting the Joint Motion.

VA must provide a Veteran an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

To establish service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Concerning his claim of entitlement to service connection for a sleep disorder, the Veteran argues that he has suffered from this disorder since service and was also the basis for his separation from service.  Whereas he earlier indicated during his March 1984 VA compensation examination, in connection with his initial claim, that he had been a sleepwalker "all his life," so even before his military service.  Regardless, he has not been provided a VA examination since March 1984 concerning this determinative issue of whether his sleep disorder was caused by his military service or, even if pre-existing his service, was aggravated during or by his service.  And a medical opinion concerning these issues is needed to assist in deciding this claim.

Concerning his claim for bilateral hearing loss, the December 2008 denial of this claim relied on the April 2006 VA examiner's audiological findings and subsequent June 2006 addendum opinion.  That VA audiologist noted the Veteran's STRs were reviewed and showed the hearing loss was progressive, with significant changes in the last few years.  That examiner determined the Veteran's hearing loss was not consistent with limited noise history but was consistent with hearing loss associated with aging, given the onset, configuration and progression of his disorder.  

Thereafter, the Board's December 2008 decision also indicated the Veteran's military occupational specialty (MOS) was cook, as supposedly reflected on his DD Form 214.  Thus, his claim was denied because there seemingly was no indication he had sustained acoustic trauma during his military service as he had alleged, which, in turn, had resulted in his bilateral (i.e., right and left ear) hearing loss.  It since has been learned, however, that the DD Form 214 considered in that prior denial of this claim was not the Veteran's but, instead, his brother's, who was in the military at the same time.


Unfortunately, the Veteran's service treatment records (STRs) are mostly missing, presumably destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  However, the mere fact that there are missing or unaccounted for STRs, while indeed unfortunate, does not obviate the need for him to still have competent and credible evidence supporting his claim by suggesting a relationship or correlation between his current bilateral hearing loss and military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing or unaccounted for STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  In other words, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Moreover, a Veteran is competent to report what occurred in service, such as exposure to artillery firings during basic training, because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board inevitably will have to assess the credibility of his lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

But in the meantime, a VA compensation examination and opinion are needed concerning whether the Veteran's bilateral hearing loss is attributable to his military service - and, in particular, to his claimed noise exposure, as opposed to other, unrelated factors, such as simple aging.  It also is unclear whether the April 2006 VA examiner, who also provided the June 2006 addendum opinion, mistakenly relied on the Veteran's brother's DD Form 214 in concluding the Veteran's bilateral hearing loss was not attributable to his military service.  

Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule a VA compensation examination for a medical opinion concerning the etiology of the Veteran's claimed sleep disorder - especially in terms of whether this disorder (including his sleepwalking) was caused or aggravated by his 4 months of military service from January 16 to May 15, 1952.

To assist in making this important determination, the examiner is encouraged to review the claims file for the pertinent medical and other history, including a complete copy of this remand and the report of the Veteran's initial VA Compensation and Pension Examination (C&P Exam) in March 1984.


2.  Also schedule a VA compensation examination for an opinion regarding the etiology of the Veteran's bilateral hearing loss, and specifically in terms of the likelihood (very likely, as likely as not, or unlikely) it is attributable to the Veteran's military service, such as from exposure to weapons firing and other artillery during basic training.

And to assist in making this important determination of causation, this examiner also should review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The term "as likely as not" means 50 percent or greater probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Both VA examiners should remain mindful that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  So the examiners cannot cite the mere absence of documented evidence of treatment for these claimed disabilities during service or since as reason for concluding the Veteran necessarily did not experience any relevant associated symptoms because the standard of 38 C.F.R. § 3.303 is continuity of symptomatology (i.e., continuous symptoms), not continuity of treatment.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This consideration is especially necessary in this particular instance since, as mentioned, the Veteran's STRs are unavailable, presumably destroyed in the 1973 fire at the NPRC, the military records repository.

The examiners must discuss the rationale of their opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

If, however, the examiners are unable to provide these requested opinions without resorting to mere speculation, they must discuss or explain why the requested opinions cannot be provided so that it is certain no additional, more definitive, comment on etiology is possible because they actually were unable to comment since the limits of medical knowledge have been exhausted, there are multiple possible etiologies or, for example, they need the benefit of information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  In other words, merely saying they cannot provide this requested opinion without resorting to mere speculation will not suffice.

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United\ States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


